                                  1 J. Stephen Peek, Esq. (NV Bar No. 1758)
                                    Robert J. Cassity, Esq. (NV Bar No. 9779)
                                  2 HOLLAND & HART LLP
                                    9555 Hillwood Drive, 2nd Floor
                                  3 Las Vegas, Nevada 89134
                                    Tel: (702) 669-4600
                                  4 Fax: (702) 669-4650
                                    speek@hollandhart.com
                                  5 bcassity@hollandhart.com

                                  6 Sheila A. Sadighi, Esq. (pro hac vice)
                                    Naomi D. Barrowclough, Esq. (pro hac vice)
                                  7 LOWENSTEIN SANDLER LLP
                                    One Lowenstein Drive
                                  8 Roseland, NJ 07068
                                    Tel: (973) 597-2500
                                  9 Fax: (973) 597-2400
                                    ssadighi@lowenstein.com
                                 10 nbarrowclough@lowenstein.com

                                 11 Attorneys for Plaintiffs Fir Tree Capital Management LP
9555 HILLWOOD DRIVE, 2ND FLOOR




                                    (f/k/a Fir Tree Inc.) d/b/a Fir Tree Partners, and FT CIG Litigation, LLC
                                 12 as assignee of Fir Tree Capital Opportunity (LN) Master Fund, L.P.
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                    and Fir Tree Ref III Tower LLC
                                 13
                                                                   UNITED STATES DISTRICT COURT
                                 14
                                                                          DISTRICT OF NEVADA
                                 15
                                    FIR TREE CAPITAL MANAGEMENT LP                       CASE NO.: 2:18-cv-00773-JAC-VCF
                                 16 (f/k/a FIR TREE INC.) d/b/a FIR TREE
                                    PARTNERS, and FT CIG LITIGATION, LLC,
                                 17 as assignee of FIR TREE CAPITAL                          STIPULATION AND ORDER TO
                                    OPPORTUNITY (LN) MASTER FUND, L.P.                         EXTEND TIME TO SUBMIT
                                 18 AND FIR TREE REF III TOWER LLC,                         DISCOVERY PLAN/SCHEDULING
                                                                                                           ORDER
                                 19 Plaintiffs,
                                    v.
                                                                                                   (SECOND REQUEST)
                                 20 COMPARTMENT IT2, LP,
                                    COMPARTMENT IT5, LP,
                                 21 COMPARTMENT IT9, LP, and
                                    MFAM MOBILFUNK ASSET
                                 22 MANAGEMENT GMBH,

                                 23                        Defendants.
                                 24

                                 25          Plaintiffs and all named Defendants herein, by and through their attorneys of record,

                                 26   hereby stipulate and move the Court to extend the deadline for the Parties to submit a stipulated

                                 27

                                 28                                                   1
                                  1   Discovery Plan and Scheduling Order pursuant to FRCP 26(f) and LR 26-1. This is the parties’
                                  2   second stipulation for extension of time to file a stipulated Discovery Plan and Scheduling
                                  3   Order.
                                  4                                                 RECITALS
                                  5            1.    The Amended Complaint in this action was filed on January 31, 2019. (ECF No.
                                  6   31). Defendants’ Motion to Dismiss the Amended Complaint was filed on March 4, 2019 (ECF
                                  7   No. 33). Plaintiffs’ Opposition to the Motion to Dismiss was filed on April 5, 2019 (ECF No.
                                  8   37). Defendants’ Reply in Support of the Motion to Dismiss was filed on April 19, 2019 (ECF
                                  9   No. 39).
                                 10            2.    On July 1, 2019 a Stipulation and Order to Extend Time to Submit Discovery
                                 11   Plan/Scheduling Order (First Request) (ECF No. 41) was entered extending the deadline for the
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 12   Parties to submit a proposed Discovery Plan and Scheduling Order to 14 days after the Court
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                 13   enters its ruling on the Motion to Dismiss.
                                 14            3.    On October 28, 2019 the Court entered an Order Granting in Part and Denying Part
                                 15   Defendants’ Motion to Dismiss (ECF No. 43).
                                 16            4.    Accordingly, pursuant to the Stipulation and Order to Extend Time to Submit
                                 17   Discovery Plan/Scheduling Order, the current deadline for the parties to submit a proposed
                                 18   Discovery Plan and Scheduling Order is November 12, 2019.
                                 19            5.    The parties are requesting a brief extension to allow them additional time to
                                 20   determine whether they are able to resolve this matter.
                                 21            6.    This stipulation is not intended to hinder or delay, but rather is submitted for
                                 22   purposes of judicial economy. The parties therefore stipulate, and respectfully request, that the
                                 23   Court extend the deadline for the parties to submit a proposed Discovery Plan and Scheduling
                                 24   Order for a period of two weeks from November 12, 2019 to November 26, 2019.
                                 25   ///
                                 26   ///
                                 27

                                 28                                                    2
                                  1                                         STIPULATION
                                  2            IT IS HEREBY STIPULATED AS FOLLOWS:

                                  3           The deadline for the parties to submit a proposed Discovery Plan and Scheduling Order

                                  4   Pursuant to FRCP 26(f) and LR 26-1 shall be extended from November 12, 2019 to November

                                  5   26, 2019.

                                  6
                                      DATED this 8th day of November 2019                 DATED this 8th day of November 2019
                                  7
                                      /s/ Robert J. Cassity                    .          /s/ Roger A. Lane
                                  8   J. Stephen Peek, Esq. (NV Bar No. 1758)             Joe Laxague, Esq. (NV BAR NO. 7417)
                                  9   Robert J. Cassity, Esq. (NV Bar No. 9779)           LAXAGUE LAW, INC.
                                      HOLLAND & HART LLP                                  1 East Liberty, Suite 600
                                 10   9555 Hillwood Drive, 2nd Floor                      Reno, NV 89501
                                      Las Vegas, Nevada 89134
                                 11                                                       Roger A. Lane, Eq. (pro hac vice)
9555 HILLWOOD DRIVE, 2ND FLOOR




                                      Sheila A. Sadighi, Esq. (pro hac vice)              FOLEY & LARDNER, LLP
                                 12   Naomi D. Barrowclough, Esq.(pro hac vice)           111 Huntington Avenue
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                      LOWENSTEIN SANDLER LLP                              Boston, MA 02199-7610
                                 13
                                      One Lowenstein Drive
                                 14   Roseland, NJ 07068                                  Attorneys for Defendants

                                 15   Attorneys for Plaintiffs Fir Tree Capital
                                      Management LP (f/k/a Fir Tree Inc.) d/b/a Fir
                                 16   Tree Partners, and FT CIG Litigation, LLC as
                                 17   assignee of Fir Tree Capital Opportunity (LN)
                                      Master Fund, L.P. and Fir Tree Ref III Tower
                                 18   LLC

                                 19
                                        IT IS HEREBY ORDERED that                  ORDER
                                 20     the status hearing scheduled for
                                        January 6, 2020, is VACATED.               IT IS SO ORDERED.
                                 21

                                 22
                                                                                   ___________________________________
                                 23                                                U.S. MAGISTRATE JUDGE

                                 24                                                              11-12-2019
                                                                                   DATED:
                                 25

                                 26
                                      13808661_v1
                                 27

                                 28                                                   3
